Citation Nr: 1024407	
Decision Date: 06/30/10    Archive Date: 07/08/10

DOCKET NO.  08-10 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for grand 
mal epilepsy/psychomotor seizures.

2.  Entitlement to service connection for a mood disorder, 
claimed as secondary to grand mal epilepsy/psychomotor 
seizures.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his sister



ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
August 1949 to December 1952.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a June 2007 
rating decision by the Roanoke, Virginia, Department of 
Veterans Affairs (VA) Regional Office (RO).  In May 2010, a 
Travel Board hearing was held before the undersigned.  A 
transcript of that hearing is associated with the claims 
file.

The Board notes that evidence considered in this decision 
(specifically the January 2010 private treatment reports) was 
received after the August 2008 supplemental statement of the 
case (SSOC), and was not reviewed by the RO.  However, in a 
May 2010 written statement, the Veteran waived such review.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The matter of entitlement to service connection for a mood 
disorder is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if any action on his part is required.


FINDING OF FACT

The Veteran has a confirmed diagnosis of grand mal 
epilepsy/psychomotor seizures, but has not had a major or 
minor seizure since the 1960s.


CONCLUSION OF LAW

A rating in excess of 10 percent for grand mal 
epilepsy/psychomotor seizures is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a; Diagnostic 
Code (Code) 8910 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000(VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.

In a claim for increase, the VCAA requirement is generic 
notice, that is, the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment, as well as general notice 
regarding how disability ratings and effective dates are 
assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009).

The Veteran was advised of VA's duties to notify and assist 
in the development of this claim prior to its initial 
adjudication.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  An April 2007 letter explained the evidence 
necessary to substantiate his claim, the evidence VA was 
responsible for providing, and the evidence he was 
responsible for providing.  Two letters in May 2008 provided 
additional notice.  The Veteran has had ample opportunity to 
respond/supplement the record.  An August 2008 supplemental 
statement of the case (SSOC) then readjudicated the matter.

The Veteran's pertinent treatment records have been secured 
and he was afforded a VA examination in April 2007.  The 
examiner considered the evidence of record and the Veteran's 
reported history, including as provided by his sister, and 
the report reflects a thorough evaluation, with notation of 
all findings necessary for a proper determination in the 
matter.  The Veteran has not identified any pertinent 
evidence that remains outstanding.  VA's duty to assist is 
met.

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes all of the evidence in the 
Veteran's claims file, with an emphasis on the evidence 
relevant to this appeal, has been reviewed.  Although the 
Board has an obligation to provide reasons and bases 
supporting its decision, there is no need to discuss, in 
detail, every piece of evidence of record.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must 
review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the 
relevant evidence as appropriate, and the analysis below will 
focus specifically on what the evidence shows, or fails to 
show, as to the claim.

Disability ratings are assigned in accordance with VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.321(a), 4.1.  When a question arises as to which of two 
ratings shall be applied under a particular diagnostic code, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for the higher 
rating; otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7.  

In a claim for increase the present level of disability is 
the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, where the evidence contains factual 
findings that demonstrate distinct time periods when the 
service connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course 
of the appeal, staged ratings are to be considered.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal 
focus for adjudicating the level of disability of an 
increased rating claim begins one year before the claim was 
filed.  As the instant claim for increase was received in 
August 2006, the period for consideration is from August 2005 
until the present.

The Veteran's service-connected grand mal 
epilepsy/psychomotor seizures is assigned a 10 percent rating 
under 38 C.F.R. § 4.71a, Code 8910.  The Veteran contends 
that he has been inadequately compensated for this disorder 
and that a higher rating should, therefore, be assigned.

Under Code 8910, for grand mal epilepsy, and Code 8911, for 
petit mal epilepsy, both the frequency and type of seizure a 
veteran experiences are considered in determining the 
appropriate rating.  A major seizure is characterized by 
generalized tonic-clonic convulsion with unconsciousness.  A 
minor seizure consists of a brief interruption in 
consciousness or conscious control associated with staring or 
rhythmic blinking of the eyes or nodding of the head 
("pure" petit mal), or sudden jerking movements of the 
arms, trunk, or head (myoclonic type) or sudden loss of 
postural control (akinetic type).

Under the general formula for major and minor epileptic 
seizures, a 10 percent rating is warranted for a confirmed 
diagnosis of epilepsy with a history of seizures.  In order 
to satisfy the criteria for the next higher rating, 20 
percent, there must be at least one major seizure in the last 
two years or at least two minor seizures in the last six 
months.  38 C.F.R. § 4.124a, Codes 8910, 8911.  In the 
presence of major and minor seizures, the predominating type 
is rated, and there is no distinction between diurnal and 
nocturnal major seizures.

Further, under 38 C.F.R. § 4.121, regarding the 
identification of epilepsy, to warrant a rating the seizures 
must be witnessed or verified at some time by a physician, 
and regarding the frequency of epileptiform attacks, 
competent, consistent lay testimony emphasizing convulsive 
and immediate post-convulsive characteristics may be 
accepted.  It is also provided that the frequency of seizures 
should be ascertained under the ordinary conditions of life 
while not hospitalized.

VA records from December 1997 to August 2006 as well as 
private records from January 2010 are silent for complaints, 
findings, or treatment for seizures.  Moroever, a June 2004 
VA record notes that the Veteran reported taking some 
phenobarbital that was prescribed for seizure disorder 20 
years prior.  It is further noted that he had not had a 
seizure for over 20 years and does not take phenobarbital 
regularly.  He was advised not to take old phenobarbital 
tablets which he really does not need.  

An April 2007 VA examination report notes that the Veteran 
reported that he had taken phenobarbital, but was not taking 
anything now for epilepsy.  The examiner reviewed the 
Veteran's VA medical records and noted that he was not on any 
type of epileptic seizure medication at this time.  It was 
noted that the Veteran's last seizure occurred sometime 
between 1961 and 1963.  

At the May 2010 Travel Board hearing, it was confirmed by the 
Veteran's sister that the last time he had an actual observed 
seizure was "sometime in the 1960s." 

Based on the foregoing medical evidence and statements, the 
Board finds that the evidence does not show that the 
Veteran's seizure disorder is manifested by symptomatology 
that more nearly approximates the criteria for the next 
higher, 20 percent, rating under Diagnostic Code 8910.  There 
is no evidence to show that he experienced at least one major 
seizure in the last two years or at least two minor seizures 
in the last six months.

The Board notes the statements of the Veteran, his sister and 
his representative, in advancing this appeal, that his 
seizure disorder has been more severe than the assigned 
disability ratings reflects.  However, they have acknowledged 
that he has not had the manifestations that warrant the next 
higher rating (i.e., episodes of seizures) any time recently.  

The Board has also considered whether referral of this claim 
for consideration of an extraschedular evaluation is 
indicated.  38 C.F.R. § 3.321(b)(1).  The symptoms (and 
associated functional impairment) of the Veteran's seizure 
disorder shown are fully encompassed by the schedular 
criteria.  Therefore, those criteria are not inadequate, and 
referral for extraschedular consideration is not warranted.  
See Thun v.Peake, 22 Vet. App. 111 (2008).

The preponderance of the evidence is against this claim.  In 
such a situation, the benefit of the doubt doctrine does not 
apply; the claim must be denied.
ORDER

A rating in excess of 10 percent for grand mal 
epilepsy/psychomotor seizures is denied.


REMAND

The Veteran claims that he has a mood disorder that was 
caused or aggravated by his service-connected grand mal 
epilepsy/psychomotor seizures.  Service connection may be 
established on a secondary basis for a disability that is 
proximately due to, the result of, or aggravated by a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
(1) competent evidence (a medical diagnosis) of current 
chronic disability; (2) evidence of a service-connected 
disability; and (3) competent evidence that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a); see also 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  When 
aggravation of a nonservice-connected disability is 
proximately due to or the result of a service-connected 
condition, such Veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation.  
Allen, 7 Vet. App. at 439, 448.

The Veteran seeks service connection for a psychiatric 
disability.  He has a service connected seizure disorder.  VA 
medical records show he has received treatment for 
depression.  The evidence of record also includes notations 
of psychiatric findings in service, and in the first 
postservice year.  There is insufficient information to 
determine where there is a nexus between any current 
psychiatric disability and the Veteran's military service (or 
his service-connected grand mal epilepsy/psychomotor 
seizures).  Consequently, a VA examination to secure a 
medical opinion is necessary.

Also, the Veteran and his sister have reported that he has 
received private psychiatric treatment and receives VA 
treatment, suggesting that there are pertinent medical 
records outstanding.  Such records must be secured.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO should ask the Veteran to 
identify the providers of all treatment 
and/or evaluation, VA and private, he has 
received for mental health complaints 
since his separation from service, and to 
provide any releases needed to secure 
records of any such private 
evaluation/treatment.  Of particular 
interest are the VA and private records 
referred to by his sister during the May 
2010 Travel Board hearing.  The RO should 
obtain complete clinical records (those 
not yet associated with the claims file) 
from the sources identified.  If any 
provider does not respond, the Veteran and 
his representative should be so advised, 
and reminded that ultimately it is his 
responsibility to ensure that any private 
records are secured.

2.  The RO should then arrange for the 
Veteran to be examined by a psychiatrist 
to determine whether he has an acquired 
psychiatric disability that is either 
directly related to his service or was 
caused or aggravated by his service-
connected grand mal epilepsy/psychomotor 
seizures.  The Veteran's claims file must 
be reviewed by the examiner in conjunction 
with the examination.  Based on 
examination and file review, the examiner 
should provide an opinion responding to 
the following:

(a)	Does the Veteran have an acquired 
psychiatric disability.  

(b)	If so, please identify (by medical 
diagnosis) each such disability.  

(c)	As to each psychiatric disorder 
diagnosed, based on the factual 
evidence is it at least as likely as 
not (50 % or better probability) that 
such disability is directly related to 
the Veteran's active 
service/psychiatric complaints noted 
therein?  

(d)	For any acquired psychiatric 
disability diagnosed that is determined 
to not be directly related to the 
Veteran's active service, is it at 
least as likely as not that such 
disability was caused or aggravated by 
(increased in severity due to) the 
Veteran's service connected grand mal 
epilepsy/psychomotor seizures?  If any 
psychiatric disability is found to not 
have been caused, but to have been 
aggravated, by the grand mal 
epilepsy/psychomotor seizures, the 
examiner is requested to further 
specify, to the extent possible, the 
degree of disability (in terms of 
manifestations/or impairment) that is 
due to such aggravation.  The examiner 
must explain the rationale for all 
opinions given.

3.  The RO should then readjudicate this 
claim.  If it remains denied, the Veteran 
and his representative should be furnished 
an appropriate supplemental statement of 
the case and afforded the opportunity to 
respond.  The case should then be returned 
to the Board, if in order, for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


